COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                                  
NOS. 2-02-128-CR
          
           
           
           
           
2-02-129-CR
 
SLADE CAMRON CAGLE    
                                                        APPELLANT
V.
THE STATE OF TEXAS                                                                    
STATE
----------
FROM THE 367TH DISTRICT COURT OF DENTON
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       
On April 25, 2003, we abated this appeal and remanded to the trial court to
determine whether appellant Slade Camron Cagle wanted to continue his appeal
and, if so, to determine whether appellant is indigent and to appoint counsel if
necessary. The supplemental reporter's record from the abatement hearing was
filed in this court on June 2, 2003.
       
At the abatement hearing, Cagle told the court that he did not wish to proceed
with his appeal. A motion to dismiss the appeal is included in the supplemental
reporter's record. The motion complies with rule 42.2(a) of the rules of
appellate procedure. Tex. R. App. P. 42.2(a). Accordingly, we dismiss this
appeal. See id.
 
   
                                                        PER
CURIAM
 
PANEL D: GARDNER, CAYCE, C.J.; and WALKER,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 19, 2003

1. See Tex. R. App. P. 47.4.